Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 22 is a relative term which renders the claim indefinite.  As the term “substantially” is neither defined by the claim nor clarified by the 

Allowable Subject Matter
Claims 1 and 4-7; and claims 8, 9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1 (which are also present in independent claim 8).  Claim 1 is patentably distinct from the most pertinent prior art reference, deemed to be U.S. 2014/0356574 A1, for the reference fails to teach the limitation of “wherein the at least one compressed portion comprises a first deposit of a thermo-reflective material” (emphasis added).  The usage of the word “comprises” makes for a salient distinction, as the compressed portion must include the first deposit.  Though Connolly otherwise discloses the embossed portions (viz. compressed portions) having indirectly placed thereupon respective sections of metallic material (viz. thermo-reflective material), the respective sections of metallic material are not included in the embossed portions (for the former merely float above the latter).  As such, Connolly can neither read on nor be modified to read on claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to textile having metallic coatings.

Election/Restrictions
Applicant’s election of Invention I, claims 1-13, in the reply filed on 22 February 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the without traverse (MPEP § 818.03(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
In view of the indication of allowability for independent claim 1, claims 14-20 would be eligible for rejoinder were they a) commensurate with the scope of the allowable article claims and b) free of defects.  It is noted that claim 14 is presently not eligible for rejoinder, for at least the limitation of “the first surface of the at least one uncompressed portion” does not comply with the requirements of 35 U.S.C. 112(b).  Claim 20 is similarly problematic (for recitation of “the first surface of the at least one compressed portion”) and further has the issue of how the claimed “continuous appl[ication]” should be interpreted.  Should claim 14 be amended in such a way as to be free of defects, it and any defect-free claim dependent therefrom would be rejoined.

Response to Arguments
In view of the amendments to independent claims 1 and 8, all prior art rejections set forth in the Final Office Action dated 16 July 2021 have been withdrawn.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781